Citation Nr: 1310932	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine and status post fracture of the L-3 with vertebral body deformity, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to September 1962.

The Veteran's claims comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Oakland, California, that denied the benefit sought on appeal.  

In his May 2007 Substantive Appeal,  the Veteran requested a Travel Board hearing.  In a November 2008 statement, he indicated he did not want a hearing; as such, the Board finds that the Veteran has withdrawn his request for a hearing and will proceed with this appeal.  In September 2010 and January 2013, the Board remanded the claim for additional development.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)  As the Veteran has maintained that he is unemployed due to his service-connected lumbar spine disorder, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.  

The issue of a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's lumbar spine disability is manifested by limitation of motion with pain on motion, thoracolumbar flexion to 62 degrees at worst, without ankylosis of the thoracolumbar spine, a separate neurological disability, or incapacitating episodes of 4 weeks but less than 6 weeks during any consecutive 12-month period of the claim.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for degenerative disc disease of the lumbar spine and status post fracture of the L-3 with vertebral body deformity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VA provided the Veteran with fully compliant VCAA notice in a letter dated May 2006, prior to the decision on appeal.  Furthermore, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA obtained all pertinent VA treatment and medical records.  The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  Documents in the electronic file reveals VA treatment reports dated from June 2010 to July 2012 (requested on January 2013 Board remand), which have been reviewed.  Also, VA afforded the Veteran medical examinations in July 2006, October 2010 (pursuant to September 2010 Board remand), and June 2011.  These examinations are adequate to allow proper adjudication of the issue on appeal.  The examiners conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  The Board further observes that these VA examination reports describe the Veteran's disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In January 2013, the Board remanded this matter for additional development.  With respect to the claim decided herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the January 2013 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Therefore, VA has satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).

Legal Criteria, Factual Background and Analysis

Historically, service connection was awarded for residuals of fracture of L3, by a September 1985 rating decision.  By rating decision dated in October 1986 the Veteran was awarded an increased disability rating (30%) for post L3 fracture with vertebral body deformity.  The current appeal stems from an April 2006 claim for an increased disability rating.  The Veteran seeks an evaluation greater than the 30 percent currently assigned for degenerative disc disease of the lumbar spine and status post fracture of the L-3 with vertebral body deformity.  

Disability evaluations are determined by the application of VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Intervertebral disc syndrome will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) 38 C.F.R. § 4.71a Diagnostic Codes 5235 to 5243, (separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities), or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

When evaluating intervertebral disc syndrome under the criteria pertaining to Incapacitating Episodes, the regulations provide that incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012). 

Alternatively, when evaluating intervertebral disc syndrome under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent evaluation is warranted where forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence, on July 2006 VA examination for the spine, the Veteran reported constant low back pain which he rated 8/10.  He reported weakness, stiffness, swelling, instability, locking, fatigue and lack of endurance.  He did not report heat or redness.  He stated that his low back disability was becoming progressively worse.  He denied having any bowel or bladder incontinence.  He described numbness and tingling in his legs.  He reported that nothing helps the pain.  He had seen a neurologist and was prescribed Gabapentin, which he has weaned himself off of.  He stated that his back went out about two years ago and he fell; that resulted in a compound fracture of the humerus.  He stated that his back gives way almost on a daily basis.  He does not use assistive devices.  He denied flare-ups.  He stated that he was extremely limited because of lack of mobility and pain.  During the examination, he was unable to sit for longer than 10 minutes.  He has had no surgeries on the low back.  He stated that he is unable to work because of his back.  Regarding activities of daily living, he indicated that driving a vehicle was limited and when doing things around the house he has to stop frequently.  He has difficulty sleeping because of the pain.  He will often time only sleep three hours a night because of the pain in his back and legs.  The pain radiates all the way to his toes.  He was not prescribed bed rest by a physician.  

On physical examination he had a severe antalgic gait.  He had to get up multiple times during the examination.  He walked forward flexed approximately 5 degrees and stood at a forward flexion at 5 to 7 degrees.  Examination of the thoracic and lumbar spine revealed spinal processes C7 to the sacral spine.  There was tenderness upon palpation with notable paravertebral spasms.  There was lack of normal lordosis of the lumbar spine.  He flexed forward to 60 degrees with pain.  He hyperextended from a starting point of 5 degrees to 0 degrees.  Right and left lateral flexion was each 12 degrees; rotation was 10 degrees bilaterally with pain.  Deep tendon reflexes were +2; he was able to do straight leg raising to 10 degrees with pain.  Lasegue's sign was positive bilaterally.  There was additional loss of range of motion (with repetitive use or flare-ups) of 3 degrees due to pain, fatigability and lack of endurance.  The diagnosis was degenerative disk disease of the lumbar spine.  X-rays of the lumbosacral spine showed the lumbar lordosis was preserved, and no acute fractures or subluxations were identified, and vascular calcification was seen.  The impression was no acute process.  

On October 2010 VA examination of the spine, the Veteran reported that his back hurt since the last VA examination in 2006.  He stated that the pain in his low back is severe and occurs daily; and his back sometimes gives way.  He had a fall in 2000 that resulted in a fractured humerus and now his back hurts more.  He reported having severe flare-ups of low back pain that are precipitated with over-activity, and alleviated when he sits down.  Upon review, he did not have urinary or fecal incontinence, or obstipation.  He had urinary urgency and frequency, nocturia, and erectile dysfunction.  He described numbness, paresthesias, unsteadiness, and leg or foot weakness due to his low back.  He stated that numbness and tingling most often occurs in his right upper arm.  He did not have a history of fatigue.  He stated that there was radiation of pain to his legs (left more than right).

On physical examination, his pelvis was tilted left.  His gait was a slow shuffling, and antalgic.  He did not have gibbus, kyphosis, lumbar lordosis, reverse lordosis, scoliosis or ankylosis.  There was lumbar flattening.  There were spasms bilaterally.  There was no atrophy, guarding or tenderness.  There was pain on motion and weakness.  Range of motion of the thoracolumbar spine showed flexion to 71 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flexion to 11 degrees, left lateral rotation to 36 degrees, and right lateral rotation to 35 degrees.  There was objective evidence of pain on active range of motion.  There was no additional limitation after three repetitions of range of motion.  Reflex and sensory examinations essentially revealed normal findings.  There was no muscle atrophy.  Lasegue's sign was positive on the left side.  The diagnoses were degenerative disc disease/degenerative joint disease of the lumbar spine, and no radiographic evidence of spinal fracture.  X-rays showed normal alignment.  There was no compression deformity.  There was moderate L5-S1 disc space narrowing, and mild L4-L5 narrowing.  There was mild facet arthrosis noted within the lower lumbar spine.  The sacroiliac joint spaces were grossly within normal limits.  Arteriosclerotic vascular disease was present within the abdominal aorta.  The impression was no evidence of fracture, and degenerative changes.  It was noted that the Veteran's usual occupation was law enforcement and he was currently unemployed.  He was retired since 1974 due to medical problems.  He stated, "My back quit."  The examiner noted that the Veteran would not be able to perform any of his usual occupational activities.  He experienced decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  Regarding his usual activities of daily living, he was unable to do any of the things that his wife wanted him to do; he cannot walk 100 yards to his "chicken house".  He cannot sit or walk for extended periods of time.

On June 2011 VA examination of the spine, it was noted that the Veteran was not currently receiving treatment for his low back disability.  The Veteran reported having severe flare-ups of low back pain a couple times per month that last 2 to 3 days, and are alleviated by lying down, resting, alcohol and a hot shower.  He noted there was no history of urinary or fecal incontinence, urinary urgency, or frequency, or obstipation.  He had a history of erectile dysfunction, numbness, paresthesias, falls, unsteadiness, and leg or foot weakness.  There was no fatigue.  He had symptoms of decreased motion, weakness, spasm, and low back pain.  He reported that the pain was mild and constant and occurred daily.  It radiated to both thighs.  He used a cane and two crutches.  He was unable to walk more than a few yards.  He stated that there were no incapacitating episodes due to intervertebral disc syndrome.  

On physical examination the Veteran's pelvis was tilted left.  His gait was antalgic using short small steps.  He did not have gibbus, kyphosis, lumbar lordosis, reverse lordosis, scoliosis or ankylosis.  There was lumbar flattening and list.  There were spasms bilaterally; there was no atrophy.  There was no guarding, tenderness, weakness or pain with motion.  Flexion was to 62 degrees, extension to 4 degrees, left lateral flexion to 18 degrees, right lateral flexion to 12 degrees, left lateral rotation to 18 degrees and right lateral rotation to 25 degrees.  There was no objective evidence of pain on active range of motion.  There were additional limitations after three repetitions of range of motion, due to a lack of endurance.  

Range of motion after repetitive motion was flexion to 62 degrees, extension to 4 degrees, left lateral flexion to 9 degrees, right lateral flexion to 16 degrees, left lateral rotation to 9 degrees and right lateral rotation to 22 degrees.  Reflex and sensory examinations essentially  revealed normal findings.  Lasegue's sign was positive on the left.  There were no indications of bowel or bladder impairment due to intervertebral disc syndrome.  The diagnoses were intervertebral disc syndrome, degenerative joint disease/degenerative disc disease of the lumbar spine, status post minimal compression fracture of L3 and L2.  His usual occupation was noted as a deputy sheriff, and commercial pilot.  He was not employed at the time of the examination.  It was noted that he had been retired since 1984, due to his back disability.  Effects on occupational and usual daily activities were described as the same as was noted on VA examination in October 2010.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's, is appropriately evaluated as 30 percent disabling for the entire period of his claim.  The next higher disability rating of 40 percent (under Diagnostic Code 5243) is warranted where there is forward flexion of the thoracolumbar spine to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine, or where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Here, there is no ankylosis shown in the record by the lay or medical evidence, the Veteran has thoracolumbar spine motion limited to 62 degrees at worst, and the Veteran denied incapacitating episodes on VA examination in 2006 (noted no physician prescribed bed rest), 2010 and 2011 VA examinations.

The evidence of record shows that the Veteran's lumbar spine disability is manifested by limitation of motion with pain on motion; and flexion of the lumbar spine limited to at worst 62 degrees, without ankylosis of the thoracolumbar spine, a separate neurological disability, or incapacitating episodes of four weeks but less than six weeks during the past 12 months.  Consequently, manifestations of his service-connected lumbar spine disability more nearly approximate the criteria for the currently assigned 30 percent schedular evaluation.

The Board notes that the Veteran is competent to report that his disability is worse.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 30 is appropriate for the Veteran's lumbar spine disability.  In order to warrant a higher evaluation, there must be the functional equivalent of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  According to the United States Court of Appeals for Veterans Claims (Court), pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has further considered whether a separate disability evaluation may be awarded under any other provision.  In this regard, the Board finds that a separate compensable evaluation based on neurological disability is not warranted at this time, as the Veteran has consistently denied the presence of any associated bowel or bladder impairment.  While he has sometimes complained of some radiation of pain (numbness and tingling) of his lower and upper extremities, there have been no objective findings of any such neurological disability to that extent.  For example, on the October 2010 and June 2011 examinations, reflex and sensory examinations essentially revealed normal findings.  In June 2011, there was a 1+ finding on left knee reflex testing but normal 2+ findings on right knee jerk and both ankle jerks.  Sensory testing noted normal vibration, position sense, pinprick, light touch, and no dysthesias.  Motor strength was also 4 and 5 on a scale of 5 except for the left ankle which was fused due to nonservice-connected disorder.  The Board finds no neurological impairment of significant severity to warrant a separate compensable rating.  While he has reported urinary urgency and frequency, nocturia, and erectile dysfunction, no competent evidence relates such symptoms to his back disorder.  

In summary, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the 30 percent evaluation already assigned under Diagnostic Code 5243, and does not more nearly approximate the criteria for a higher evaluation at any time during the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Indeed, his lumbar spine is not ankylosed, he has never been prescribed bed rest by a physician for his back disability, and his limited motion is contemplated under the General Rating Formula for Diseases and Injuries of the Spine.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased rating in excess of 30 percent for degenerative disc disease of the lumbar spine and status post fracture of the L-3 with vertebral body deformity is denied.


REMAND

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice, 22 Vet. App. 447.  TDIU may be granted when a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In this case, the Veteran has raised the issue of TDIU.  He is service-connected for a lumbar spine disability, and he has made a claim for the highest rating possible.  Additionally, he reported that he is unemployed due to his back disability.  He asserted that the effect of his lumbar spine disability on his occupation caused him to retire early.  

In this regard, the RO should send the Veteran a VCAA notice letter for a TDIU claim.  This letter should notify the Veteran and his representative of any information, including lay or medical evidence, that was not previously provided and that is necessary to substantiate a TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran, and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO should then provide the Veteran with a new VA examination to assess the effects on the Veteran's ability to hold a job.  Following this development, the RO should adjudicate the Veteran's claim for a TDIU, to include consideration of whether the Veteran's TDIU claim should be referred to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran and his representative an appropriate VCAA notice letter explaining how to establish entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  Schedule the Veteran for a new VA examination to determine whether his service-connected disability prevent him from being employed.  The examiner should review the Veteran's claims file, to include this remand, and provide the rationale for his opinion(s).  

3.  When the development requested has been completed, the RO should readjudicate the claim for a TDIU, including considering whether referral of the claim under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted.  If the benefit sought remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


